COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Wayne Eugene Allsup v. The State of Texas

Appellate case number:     01-18-00054-CR

Trial court case number: CR-16-0695

Trial court:               22nd District Court of Hays County

        On February 5, 2019, this Court issued an order for the Hays County District Clerk to
provide appellant with a paper copy of the clerk’s record, reporter’s record, and any supplemental
records within 30 days of the date of the order. This Court also asked in that order for the Hays
County Clerk to certify to this Court when appellant received those records. This Court received
this certification on March 1, 2019.
        On March 18, 2019, appellant’s appointed counsel filed a letter, advising this Court that
appellant was taken to Hays County for a hearing on a post-conviction writ and that he would not
be returned to the McConnell unit where all of his personal belongings were, but would be
transferred to the Travis County Jail. Accordingly, counsel asked that we permit appellant
additional time to file his pro se response to the Anders brief filed by counsel.
         On April 30, 2019, appellant filed a notification of a change of address, noting that he was
now at the Wayne Scott Unit in Angleton, Texas. Appellant further stated that he is not in
possession of the records or belongings at the McConnell Unit and that he needed additional time
to file his pro se response.
        The Court extends the deadline for appellant’s pro se response until June 7, 2019. No
further extensions will be granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly___
                    Acting individually  Acting for the Court


Date: _May 7, 2019____